Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 13, 2016

                                       No. 04-16-00377-CV

               IN THE INTEREST OF A.N.G., A.M. AND A.M., CHILDREN,

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53681-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        The clerk’s record and reporter’s records for this appeal were due to be filed on June 23,
2016. The court reporter and trial court clerk filed notifications of late record stating the records
had not been filed because appellant failed to pay or make arrangements to pay the fees for
preparing the record and appellant is not entitled to appeal without paying the fee. Our records
indicated that appellant was represented by retained counsel.

         On June 28, 2016, appellant was ordered to provide written proof by July 8, 2016 that
either: (1) the fees had been paid or arrangements had been made to pay the fees for the
preparation of both the clerk’s record and reporter’s record in this appeal; or (2) appellant is
entitled to appeal without paying the fees. On July 7, 2016, appellant filed a copy of the affidavit
of indigence she filed with the trial court. It is therefore ORDERED that this appeal is abated to
the trial court to determine whether appellant is indigent, and, if appellant is indigent, the trial
court is ORDERED to appoint counsel to represent appellant on appeal. The trial court’s order
determining whether appellant is indigent must be signed no later than ten days from the date of
this order, and the trial court clerk is ORDERED to file a supplemental clerk’s record containing
the trial court’s order no later than fifteen days from the date of this order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court